Exhibit 10.1

PROMISSORY NOTE

 

$3,030,000.00    Lakeland, Florida    Effective as of March 31st, 2016

FOR VALUE RECEIVED, AKM INVESTMENTS, LTD., a Florida limited partnership
(referred to below as the “Maker”), promises to pay to the order of NOBILITY
PARKS II, LLC, a Florida limited liability company (referred to below as the
“Payee”), at 3741 S.W. 7th Street, Ocala, Florida 34474 or at such other address
as the then-current holder or holders of this Promissory Note (“Note”) may
designate from time to time in writing, the principal sum of THREE MILLION
THIRTY THOUSAND AND 00/100 DOLLARS ($3,030,000.00), plus interest on the unpaid
principal balance from the date hereof until paid in full at the Interest Rate
(as defined below), in accordance with the following schedule:

On January 1, 2017, Maker shall pay to the Payee FIVE HUNDRED THOUSAND AND
00/100 DOLLARS ($500,000.00);

On July 1, 2017, Maker shall pay to the Payee FIVE HUNDRED THOUSAND AND 00/100
DOLLARS ($500,000.00);

On January 1, 2018, Maker shall pay to the Payee FIVE HUNDRED THOUSAND AND
00/100 DOLLARS ($500,000.00);

On July 1, 2018, Maker shall pay to the Payee FIVE HUNDRED THOUSAND AND 00/100
DOLLARS ($500,000.00); and

On July 1, 2019, Maker shall pay in full the unpaid principal together with all
accrued and unpaid interest.

As used herein, the term “Interest Rate” shall mean three percent (3%) per
annum. Interest shall accrue on the outstanding principal balance of this Note
at the Interest Rate.

All payments made hereunder shall be applied first to the principal balance
remaining unpaid from time to time, with the remainder of each payment to be
applied to payment of interest.

The Maker shall have the privilege and option, to pay off the entire principal
balance remaining unpaid, or any part thereof.

 

Page 1 of 5



--------------------------------------------------------------------------------

The following shall be “events of default” under this Note and the terms “events
of default” or “default” shall mean, whenever used in this Note, any one or more
of the following events:

(i) If any installment of principal and interest provided for above shall not be
paid promptly when the same becomes due and if such failure continues for a
period of more than fifteen (15) days after Maker’s receipt of written notice
from the then-current holder or holders of this Note demanding payment of the
same; or

(ii) If the Maker files a petition in bankruptcy or for reorganization or for an
arrangement pursuant to any present or future federal bankruptcy act or under
any similar federal or state law, or is adjudicated as bankrupt or insolvent or
makes an assignment for the benefit of creditors or admits in writing the
Maker’s inability to pay the Maker’s debts generally as they become due, or if a
petition or answer proposing the Maker’s adjudication as a bankrupt or the
Maker’s reorganization under any present or future federal bankruptcy act or any
similar federal or state law is filed in any court and such petition or answer
is not discharged or denied within ninety (90) days after the filing thereof, or
a receiver, trustee, or liquidator of all or a substantial portion of the
Maker’s properties and assets is appointed in any proceeding and is not
discharged within ninety (90) days after such appointment or if the Maker
consents to or acquiesces in such appointment.

It is understood and agreed by the Maker that upon the occurrence of any event
of default, the entire unpaid principal sum evidenced by this Note, together
with all interest accrued thereon, shall, at the option of the then-current
holder or holders of this Note, become due and payable and may be collected
forthwith upon the delivery to the Maker of notice demanding payment by the
then-current holder or holders of this Note. Furthermore, it is understood and
agreed that the failure of the holder or holders of this Note to exercise the
foregoing right of acceleration, or any indulgence granted from time to time,
shall in no event be construed as a waiver of such right of acceleration or
estop the holder or holders of this Note from thereafter exercising such right.

Except as expressly provided in this Note, the Maker hereby waives demand,
notice of dishonor, presentment and protest.

The Maker acknowledges and agrees that all remedies available to the holder or
holders of this Note shall be cumulative and that none is exclusive, and that
all such remedies may be exercised concurrently or consecutively at the option
of the holder or holders of this Note.

The Maker promises and agrees to pay all reasonable costs and expenses of
collection incurred by the holder or holders of this Note in enforcing this
Note, including, without limitation, reasonable attorneys’ fees at the pretrial
level, the trial level and in connection with all appellate proceedings.

 

Page 2 of 5



--------------------------------------------------------------------------------

This Note shall be governed as to validity, interpretation, construction,
effect, and in all other respects by the laws of the State of Florida.

The Maker acknowledges and confirms that the proper, exclusive and convenient
venue for any legal proceeding instituted in connection with this Note shall be
Polk County, Florida, and the Maker hereby waives any defense, whether asserted
by motion or pleading, that Polk County, Florida, is an improper or inconvenient
venue, and the Maker hereby consents to the personal jurisdiction of any Court
of competent jurisdiction located in Polk County, Florida, regardless of the
Maker’s then residence or domicile.

Notwithstanding any contrary provision contained in this Note, the amount of any
installment of principal or of any installment of interest or of any installment
of both principal and interest, whichever is applicable, which is not paid when
due, or within the grace period specified herein, shall bear interest from the
last day of such grace period until paid in full at the then maximum lawful
rate.

In no event shall the interest charged under this Note be in excess of the legal
maximum rate of interest (if any) allowed by applicable law, as such applicable
law now exists or as such applicable law may be changed in the future, and, in
the event that interest is charged at a rate in excess of the maximum rate
allowed, any excess sums collected hereunder shall be applied as a reduction of
principal, it being the intent of the Maker and the Payee that the Maker shall
pay no more and the Payee shall collect no more than the sums allowed using a
lawful rate of interest.

Any notice, request, demand, consent, approval, instruction or other
communication required or permitted under this Note (collectively a “notice”)
shall be in writing and shall be sufficiently given if delivered in person, sent
by telex or telecopier, sent by a reputable overnight courier service or sent by
registered or certified mail, postage prepaid, as follows:

 

a.      If to the Maker:      AKM INVESTMENTS, LTD.           Attn: Benjamin
D.E. Falk           500 South Florida Ave., Suite 700           Lakeland, FL
33801           Telephone: (863) 647-1591           Facsimile: (863) 647-3992 b.
     If to the Payee:      NOBILITY PARKS II, LLC           Attn: Terry E.
Trexler           3741 S.W. 7th Street           Ocala, FL 34472          
Telephone: (352) 732-5157           Facsimile: (352) 732-3711

 

Page 3 of 5



--------------------------------------------------------------------------------

Any notice which is delivered personally in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed upon actual
receipt by such party (or by such party’s agent for notices hereunder). Any
notice which is addressed and mailed in the manner herein provided shall be
presumed to have been duly delivered to the party to whom it is addressed at the
close of business, local time of the recipient, on the fifth day after the date
it is so placed in the mail. Any notice which is telexed or telecopied in the
manner provided herein shall be presumed to have been duly delivered to the
party to whom it is directed upon confirmation of successful delivery of such
telex or telecopy. Any notice which is sent by a reputable overnight courier
service in the manner provided herein shall be presumed to have been duly
delivered to the party to which it is addressed at the close of business on the
next day after the day it is deposited with such courier service. Any person
wishing to change the person or address to whom notices are to be given under
this Note may do so by complying with the foregoing notice provisions.

SIGNATURE PAGE OF MAKER TO IMMEDIATELY FOLLOW:

 

Page 4 of 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be executed by its
undersigned officer duly authorized as of the date of this Note specified above.

 

Signed in the presence of the

following two witnesses:

     

/s/ Benjamin D.E. Falk

      AKM INVESTMENTS, LTD.,
a Florida Limited Partnership Print Name:   

Benjamin D.E. Falk

     

 

By:

  

 

TLCM, LLC, a Florida limited liability

            company, its General Partner

/s/ Bridget Ebdrup

            Print Name:   

BRIDGET Ebdrup

         By:   

/s/ William D. Drost

               William D. Drost, its Vice President

 

Page 5 of 5



--------------------------------------------------------------------------------

COLLATERAL ASSIGNMENT OF PARTNERSHIP INTEREST

KNOW ALL MEN BY THESE PRESENTS that 813 North, LLC, a Florida limited liability
company, in consideration of the sum of TEN DOLLARS ($10.00) and other valuable
consideration, does hereby collaterally transfer and assign to Nobility Parks
II, LLC, a Florida limited liability company (“Nobility”), 3741 S.W. 7th Street,
Ocala, FL 33474, all right and title to its 44.00% Limited Partnership Interest
(“LPI”) in and to CHC IV, Ltd., a Florida limited partnership, and grants to
Nobility the right and authority to sell, assign, or transfer the LPI.

Provided, however that this assignment shall only become effective upon an
uncured default by AKM Investments, Ltd., a Florida limited partnership (“AKM”),
under the Promissory Note given by AKM to Nobility of even date herewith in the
amount of THREE MILLION THIRTY THOUSAND AND 00/100 DOLLARS ($3,030,000.00).

This assignment may not be revoked by 813 North, LLC so long as the Promissory
Note given by AKM to Nobility remains outstanding and in effect.

IN WITNESS WHEREOF, 813 North, LLC has caused these presents to be signed as of
the 31st day of March, 2016.

 

Witnesses:       813 North, LLC

/s/ Benjamin D.E. Falk

              By:    Century Properties MHP, LLC,
its Manager Print:  

Benjamin D.E. Falk

         Witnesses:               By:   

/s/ James B. Altman

James B. Altman, its Vice President

 

/s/ Rhonda Pleima

         Print:  

Rhonda Pleima

        

STATE OF FLORIDA

COUNTY OF POLK

The foregoing instrument was acknowledged before me this 31st day of March, 2016
by James B. Altman as Vice President of Century Properties MHP, LLC, the Manager
of 813 North, LLC, on behalf of said company, ¨ who produced a Florida Driver’s
License as identification or x who is personally known to me.

 

  LOGO [g199859im1.jpg]    

/s/ Suzanne G. Trevillian

      Notary Public       Print Name:  

SUZANNE G. TREVILLIAN

      Commission No.  

EE 176849



--------------------------------------------------------------------------------

COLLATERAL ASSIGNMENT OF PARTNERSHIP INTEREST

KNOW ALL MEN BY THESE PRESENTS that A.T.A. Properties, Inc., a Florida
corporation, in consideration of the sum of TEN DOLLARS ($10.00) and other
valuable consideration, does hereby collaterally transfer and assign to Nobility
Parks II, LLC, a Florida limited liability company (“Nobility”), 3741 S.W. 7th
Street, Ocala, FL 33474, all right and title to its 5.33% Limited Partnership
Interest (“LPI”) in and to CHC IV, Ltd., a Florida limited partnership, and
grants to Nobility the right and authority to sell, assign, or transfer the LPI.

Provided, however that this assignment shall only become effective upon an
uncured default by AKM Investments, Ltd., a Florida limited partnership (“AKM”),
under the Promissory Note given by AKM to Nobility of even date herewith in the
amount of THREE MILLION THIRTY THOUSAND AND 00/100 DOLLARS ($3,030,000.00).

This assignment may not be revoked by A.T.A. Properties, Inc. so long as the
Promissory Note given by AKM to Nobility remains outstanding and in effect.

IN WITNESS WHEREOF, A.T.A. Properties, Inc. has caused these presents to be
signed as of the 31st day of March, 2016.

 

Witnesses:       A.T.A. Properties, Inc.

/s/ Benjamin D.E. Falk

         Print:  

Benjamin D.E. Falk

      By:   

/s/ William D. Drost

           William D. Drost, its Vice President Witnesses:         

/s/ Rhonda Pleima

         Print:  

Rhonda Pleima

        

STATE OF FLORIDA

COUNTY OF POLK

The foregoing instrument was acknowledged before me this 31st day of March, 2016
by William D. Drost as Vice President of A.T.A. Properties, Inc., on behalf of
said company, x who produced a Florida Driver’s License as identification or ¨
who is personally known to me.

 

  LOGO [g199859im2.jpg]    

/s/ Suzanne G. Trevillian

      Notary Public         Print Name:  

SUZANNE G. TREVILLIAN

      Commission No.  

EE 176849



--------------------------------------------------------------------------------

CONSENT RESOLUTION OF

NOBILITY PARKS II, LLC

Pursuant to the authority contained in Sections 605.04073, Florida Statutes, the
undersigned, who is the sole manager of Nobility Parks II, LLC, a Florida
limited liability company (the “Company”), consents to the adoption of the
following resolutions:

RESOLVED, that the Company is hereby empowered, authorized, and directed to
resign, withdraw from, and disassociate with, its position as a limited partner
of CRF III, Ltd., a Florida limited partnership (“CRF”) and from any other
officer or fiduciary position that it currently holds or claims to hold with CRF
whether under the Florida Revised Uniform Limited Partnership Act of 2005, the
Amended and Restated Limited Partnership Agreement of CRF III, Ltd. dated
December 10, 2007, or otherwise;

FURTHER RESOLVED, that the Company is hereby empowered, authorized, and directed
to enter into a transaction with AKM Investments, Ltd., a Florida limited
partnership (“AKM”), whereby the Company assigns, transfers, and conveys all of
its equity ownership interests in and to CRF, of whatever nature or kind,
including, without limitation, general or limited partnership interest, voting
rights, equity interests, and distribution rights, to AKM in exchange for ONE
MILLION AND 00/100 DOLLARS ($1,000,000.00) and a promissory note executed by AKM
in the principal amount of THREE MILLION THIRTY THOUSAND AND 00/100 DOLLARS
($3,030,000.00) (the “Promissory Note”); and

FURTHER RESOLVED, that Terry E. Trexler, as President of Nobility Homes, Inc., a
Florida corporation, the manager of the Company, be and is hereby empowered,
authorized, and directed to execute and deliver, on behalf of the Company and in
connection with said transaction discussed herein, any and all documents
necessary to effectuate the purposes of this Consent Resolution.

DATED effective the 31st day of March, 2016.

 

MANAGER: NOBILITY HOMES, INC., a Florida
corporation By:  

/s/ Terry E. Trexler

  Terry E. Trexler, its President



--------------------------------------------------------------------------------

WAIVER OF CONFLICT OF INTEREST

AKM Investments, Ltd., a Florida limited partnership (“AKM”), desires to retain
Clark, Campbell, Lancaster & Munson, P.A. (“CCL&M”) regarding the purchase of
limited partnership interests in CRF III, Ltd., a Florida limited partnership
(“CRF”), (the “Interest”) owned by Nobility Parks II, LLC, a Florida limited
liability company (“Nobility”) in exchange for ONE MILLION AND 00/100 DOLLARS
($1,000,000.00) and a promissory note executed by AKM in the principal amount of
THREE MILLION THIRTY THOUSAND AND 00/100 DOLLARS ($3,030,000.00) (the
“Promissory Note”). CCL&M has previously represented Terry E. Trexler
(“Trexler”), individually, as well as the President of Nobility Homes, Inc., a
Florida corporation (“Nobility Homes”), which is the manager of Nobility, and
CCL&M continues to represent AKM, CRF, and several of their affiliates.

Nobility and Trexler have been advised that CCL&M has previously represented
AKM, CRF, Trexler, Nobility Homes and/or several of their affiliates, and that a
potential conflict of interest exists with respect to the representation by
CCL&M of any of the parties in connection with the purchase of the Interest and
the exchange of the Promissory Note. AKM, Nobility, and Trexler agree that CCL&M
will represent AKM with respect to the purchase of the Interest and the exchange
of the Promissory Note. The parties hereto reasonably believe that the
representation as set forth above will not adversely affect CCL&M’s
responsibilities to and relationship with each of the parties.

Each party acknowledges having been advised of the potential conflict of
interest described herein and having been given the opportunity to seek
independent counsel with respect to their rights in this regard, and each party
hereby waives any such conflict and consents to representation as set forth
above.

[Signatures appear on the following page.]

 

Page 1 of 2



--------------------------------------------------------------------------------

DATED effective the 31st day of March, 2016.

 

PARTIES: AKM INVESTMENTS, LTD., a Florida limited partnership By:   TLCM, LLC, a
Florida limited liability company, its Manager   By:  

/s/ William D. Drost

    William D. Drost, its Vice President NOBILITY PARKS II, LLC, a Florida
limited liability company By:   Nobility Homes, Inc., a Florida corporation,
its Manager   By:  

/s/ Terry E. Trexler

    Terry E. Trexler, its President

/s/ Terry E. Trexler

TERRY E. TREXLER NOBILITY HOMES, INC., a Florida corporation By:  

/s/ Terry E. Trexler

  Terry E. Trexler, its President

 

Page 2 of 2



--------------------------------------------------------------------------------

ASSIGNMENT OF PARTNERSHIP INTERESTS

SEPARATE OF CERTIFICATE

THIS ASSIGNMENT OF PARTNERSHIP INTERESTS SEPARATE OF CERTIFICATE is entered into
and made effective the 31st day of March, 2016, by and between NOBILITY PARKS
II, LLC, a Florida limited liability company (“Assignor”) and AKM INVESTMENTS,
LTD., a Florida limited partnership (“Assignee”).

W I T N E S S E T H:

Preliminary Statement. Assignor is the owner of forty nine percent (49.00%) of
the total ownership interest in and to CRF III, LTD., a Florida limited
partnership (“Partnership”). Assignor has agreed to transfer, assign, and convey
to the Assignee all of the ownership interests in and to the Partnership that
Assignor holds or claims to hold of whatever nature or type, including, without
limitation, partnership interests, voting rights, equity interests, and
distribution rights (collectively referred to herein as the “Partnership
Interests”). Assignor’s Partnership Interests have not been formalized through
the issuance of a certificate or other similar documentation.

NOW, THEREFORE, Assignor, for valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, does hereby release, relinquish,
grant, bargain, sell, assign, surrender, transfer and deliver to the Assignee
the Partnership Interest which shall consist of forty nine percent (49%) of the
total ownership interest in and to the Partnership. Furthermore, Assignor, does
hereby represent and warrant to Assignee that Assignor is the sole owner of the
Partnership Interests, Assignor has the power and authority to transfer the
Partnership Interest to Assignee, and that the Partnership Interest is not
subject to any lien or other encumbrance.

TO HAVE AND TO HOLD the same unto the Assignee forever.

The Preliminary Statement is true and correct and is incorporated into the body
of this Assignment of Membership Interests Separate of Certificate as if fully
restated herein.

Assignor does hereby irrevocably constitute and appoint the Assignee, as its
attorney-in-fact to transfer said Partnership Interests on the books and records
of the Partnership with full power of substitution in the premises.

[SIGNATURE PAGE FOLLOWS]

 

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has signed these presents effective the day and
year first written above.

 

ASSIGNOR: NOBILITY PARKS II, LLC, a Florida limited liability company By:  
Nobility Homes, Inc., a Florida corporation,
its Manager   By:  

/s/ Terry E. Trexler

    Terry E. Trexler, its President